Citation Nr: 0816519	
Decision Date: 05/20/08    Archive Date: 05/29/08	

DOCKET NO.  06-07 533	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines



THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The appellant had service with the Philippine Commonwealth 
Army (USAFFE) from September 5, 1941 to May 12, 1942, and 
from June 14, 1945 to January 29, 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.


FINDINGS OF FACT

1.  During the period from September 1941 to May 1942, and 
from June 1945 to January 1946, the appellant had service 
exclusively with the Philippine Commonwealth Army (USAFFE).

2.  At no time did the appellant have any recognized service 
with a regular component of the active military, naval, or 
air service of the United States Armed Forces.  


CONCLUSION OF LAW

The statutory and regulatory requirements for basic 
eligibility for nonservice-connected disability pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.3, 3.40, 3.41, 3.203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes his multiple 
contentions, as well as various service administrative 
records and reports of the National Personnel Records Center.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the appellant's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000). 

The appellant in this case seeks entitlement to nonservice-
connected disability pension benefits.  In pertinent part, it 
is contended that the appellant had the requisite service to 
establish basic eligibility for nonservice-connected 
disability pension benefits.  

In that regard, a pension is available to a veteran who 
served for ninety (90) days or more during a period of war, 
who is permanently and totally disabled due to nonservice-
connected disabilities which are not the result of his own 
willful misconduct, and who satisfies certain income and net 
worth requirements.  38 U.S.C.A. §§ 1502, 1521(a) (West 
2002); 38 C.F.R. § 3.3(a)(3) (2007).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).  Active 
military, naval, and air service includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a)(b) (2007).  The "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1(a) (2007.

Service before July 1, 1946 in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander-in-
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purpose 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a) (West 2002).  Those specified 
benefits do not include nonservice-connected disability 
pension benefits.  Id.  

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension.  38 C.F.R. 
§ 3.40(c) (2007).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included for compensation purposes, 
but not for pension.  38 C.F.R. § 3.40(d)(1) (2007).  
Guerrilla service is established if a Service Department 
certifies that the individual had recognized guerrilla 
service, or unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  
38 C.F.R. § 3.400(d)(2) (i)(ii) (2007).  

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the United 
States Court of Appeals for Veterans Claims upheld the 
constitutionality of 38 U.S.C.A. § 107(a), following the 
"reasoning and wisdom" of the United States Court of Appeals 
for the District of Columbia Circuit in Quiban v. Veterans 
Administration, 928 F.2d 1154 (D.C. Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2007).  Active service 
in the Guerrilla Forces will be for the period certified by 
the Service Department.  38 C.F.R. § 3.41(d) (2007).

In the present case, the appellant asserts that he served on 
active duty from September 1941 to January 1946.  However, in 
correspondence received in January 2007, the National 
Personnel Records Center (NPRC) certified that the appellant 
had recognized service only with the Philippine Commonwealth 
Army (USAFFE) from September 5, 1941 to May 12, 1942, and 
from June 14, 1945 to January 29, 1946.  Significantly, the 
Service Department's determination is binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Under the circumstances, the Board finds that the appellant 
does not have the requisite qualifying service, and is 
therefore not eligible for nonservice-connected disability 
pension benefits.  The Board observes that the appellant has 
not submitted any information different from the information 
provided to and used by the Service Department in its 
verification of his service.  In addition, official documents 
do not indicate that the appellant had any service which 
would render him eligible for nonservice-connected disability 
pension benefits.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a) (2007).

Under the circumstances, and absent evidence of qualifying 
service, basic eligibility for nonservice-connected 
disability pension benefits has not been established.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the appellant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
appellant about the information and evidence that VA will 
seek to provide; (3) inform the appellant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the appellant provide any evidence in 
his possession which pertains to the claim.  






In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
February 2007 and January 2008.  In those letters, VA 
informed the appellant of the requirements for establishing 
basic eligibility for nonservice-connected disability pension 
benefits.  As to informing the appellant of which information 
and evidence he was to provide to VA, and which information 
and evidence VA would attempt to obtain on his behalf, VA 
informed him that it had a duty to obtain any records held by 
any federal agency.  It also informed him that, on his 
behalf, VA would make reasonable efforts to obtain records 
which were not held by a federal agency.  Finally, the 
appellant was advised to submit any evidence in his 
possession which pertained to his claim.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the requisite service 
administrative records, and, in particular, certification of 
the appellant's service from the National Personnel Records 
Center.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  






ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is denied.  


                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


